DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 02/14/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019 and 03/11/2019 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, claim 17 and its dependent claims are non-transitory. A suggestion is made to the Applicant to amend the claim to recite non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higginson et al. (US 2015/0019197A1; hereinafter “Higginson”) – from IDS in view of Elleithy et al. (“Comparison of Autoencoder and Principal Component Analysis Followed by Neural Network for E-Learning Using Handwritten Recognition,” hereinafter “Elleithy”).

Regarding claim 1, Higginson teaches a method for providing one or more recommendations for migration of a database to a cloud computing system, comprising: (Para 0055: “The cloud service can then perform calculations and analysis on the data recorded by the agent in order to provide a recommendation for specific migration scenarios e.g. whether or not database A and database B can be moved to a new system.” Para 0060: “A cloud tooling module 312 may operate with the enterprise manager 314 to extract and/or modify data that is already being collected by the enterprise manager.” Database migration recommendation from one system to another (another system can be a cloud) is performed.)
obtaining information associated with performance of the database (Para 0071: “In some embodiments, the performance data may be collected and stored prior to receiving the selection of the set of databases.”) operating under a workload (Para 0058: “For example, the agent 308 may be focused on capturing a production workload for a selection of data bases.”)
generating, based at least on the information, a compressed representation of characteristics of the database operating under the workload… (Para 0088: “For example, one of the indications may include a recommendation that the target database use compression, and that by doing so the combined source databases will physically fit on the target database.” Para 0080: “…the combination may provide a greater yield for compression algorithms, thereby also reducing the combined memory usage.” The compression of the database is performed by using algorithm. This algorithm can be a machine learning model or autoencoder as mentioned in second reference Elleithy below.)
determining at least one recommended characteristic for a cloud database using the compressed representation...(Para 0079: “In other cases, the combined performance data may instead take advantage of synergies, redundancies, and/or other advantages that may be realized by combining data stored in the set of databases selected for migration… In another example, the combination may provide a greater yield for compression algorithms, thereby also reducing the combined memory usage.” Para 0057: “…the modeling and analytics service may analyze development, test, and/or production systems prior to planning the actual database consolidation. One key benefit of this preemptive service is the ability to model and size databases scenarios that group similar system based on behaviors, configurations, and/or outputs.” Database consolidation can be based on configuration so that databases with similar configurations can be grouped together. The configuration of the target database (or cloud) is one of the characteristics as mentioned in spec para 0008. Second machine learning model will be taught by Elleithy below.)
and outputting at least one recommended characteristics (Para 0057: “…the modeling and analytics service may analyze development, test, and/or production systems prior to planning the actual database consolidation. One key benefit of this preemptive service is the ability to model and size databases scenarios that group similar system based on behaviors, configurations, and/or outputs.” Modeling and analytics system will give output recommending which databases can be grouped together based on different databases characteristics.)

Elleithy, however, teaches using a first machine learning model (Section III Para 3: “Autoencoders are artificial neural networks.” Section III Para 4: “In this scenario, autoencoders are used for learning a set of data and for achieving dimensionality reduction.”)
and a second machine learning model (Section III Para 1: “Then the required attributes are extracted and then fed into the classifier. In this research, neural networks are used as the classifier.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the database migration method of Higginson with the autoencoder and classifier of Elleithy so that data can be migrated efficiently and cost-effectively to the target database (Higginson, Para 0056).

Regarding claim 2, Higginson and Elleithy teach the method of claim 1.
Elleithy also teaches wherein: the first machine learning model comprises a neural network-based autoencoder (Section III Para 3: “Autoencoders are artificial neural networks.” Section III Para 4: “In this scenario, autoencoders are used for learning a set of data and for achieving dimensionality reduction.”)
the second machine learning model comprises a neural network-based classifier (Section III Para 1: “Then the required attributes are extracted and then fed into the classifier. In this research, neural networks are used as the classifier.”)
Same motivation to combine the teaching of Higginson and Elleithy as claim 1.

Regarding claim 3, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches further comprising creating a similarity space for compressed representations generated … wherein creating the similarity space comprises (Para 0057: “One key benefit of this preemptive service is the ability to model and size databases scenarios that group similar system based on behaviors, configurations, and/or outputs. The grouping of similar systems may be done in accordance with a set of best practices as identified by the customer.” Para 0096: “This information may help customers group databases with similar patch counts together for migration to the same target database.” Para 0080: “In another example, the combination may provide a greater yield for compression algorithms, thereby also reducing the combined memory usage.” Similarity space is created where systems of similar configurations are grouped together for data compression.)
executing workloads against a plurality of databases, wherein each workload is executed against different instances of a database running on a plurality of different computer systems having different hardware configurations (Para 0086: “The group of quantitative components can describe whether the computing hardware of the second database system can operate a combination of the set of databases selected for migration. These indications may be measured against a set of technical specifications or hardware capabilities of the second database system.” Para 0056: “…a workload mapping exercise to achieve the most efficient and cost-effective use of their targeted migration environment without reducing their existing capabilities.” Similar databases are grouped together based on their configurations that creates different set of groups each having different hardware configurations.)
(Para 0070: “Performance data may comprise different departments that use a database…In some embodiments, the term performance data may also include data related to databased behavior and/or configurations.” Para 0086: “In another example, the processor usage of the combined databases may be compared to the available processing power of the target database along with an indicator as to whether or not the target database can handle the workload of the combined databases.” By executing database workload will reveal configurations of existing databases that will help to align with the configurations of the target databases.)
… thereby generating a plurality of compressed representations for each of the plurality of databases (Para 0103: “…a recommendation may inform the customer that data compression may improve the performance of one or more target databases.” Para 0080: “In another example, the combination may provide a greater yield for compression algorithms, thereby also reducing the combined memory usage.” Compression algorithm include autoencoder which will be discussed by second reference Elleithy.)
Higginson does not explicitly teach by the first machine learning model; executing the first machine learning model using different combinations of subsets of the information as input layer values and output layer values for the first machine learning model
Elleithy, however, teaches by the first machine learning model (Section III Para 3: “Autoencoders are artificial neural networks.” Section III Para 4: “In this scenario, autoencoders are used for learning a set of data and for achieving dimensionality reduction.”
Dimensionality reduction convert the given input into a minimal representation form in which data is still minimized but retains the variance of the supplied data.” Autoencoder is used for data compression or dimensionality reduction.)
executing the first machine learning model using different combinations of subsets of the information as input layer values and output layer values for the first machine learning model (Page 2 Last Para: “In this scenario, autoencoders are used for learning a set of data and for achieving dimensionality reduction.” Page 3 Para 1: “Another point to note is that the autoencoder output will be equal to the input. This technique is called identity mapping.” Autoencoder is a type of ML model. A set of inputs are fed into autoncoder and output is generated accordingly.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the database migration method of Higginson with the autoencoder and classifier of Elleithy to group databases with similar configurations to reduce migration cost and compatibility issue  (Higginson Para 0057, Para 0084).

Regarding claim 4, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches further comprising selecting the subsets by identifying a defined number of percentile values for time series data that is included in the information (Para 0082: “In another example, the combined performance data may include a maximum amount of time during which the combined databases may be unavailable. This may be referred to as a recovery time objective… The combined performance data may utilize the minimum, maximum, average, and/or any other arithmetic combination of individual recovery time objectives from the source databases to formulate a combined recovery time objective.” Specific time series data which include 50th percentile and minimum and maximum values of combined performance are used.)

Regarding claim 5, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches the method further comprises training the second machine learning model to map a particular compressed representation … to a particular characteristic of a cloud database (Para 0088: “For example, one of the indications may include a recommendation that the target database use compression, and that by doing so the combined source databases will physically fit on the target database.” Para 0058: “For example, the agent 308 may be focused on capturing a production workload for a selection of databases such that they can be mapped to a destination environment on a newer, more efficient platform.” Compressed representation can be mapped to target or destination database system. The compression can be done by autoencoder which will be discussed by second reference Elleithy below.)
…the compressed representations corresponding to databases with one or more known characteristics (Para 0088: “For example, one of the indications may include a recommendation that the target database use compression, and that by doing so the combined source databases will physically fit on the target database.” Para 0074: “Some embodiments may allow a customer to design the second database system … select hardware and/or software (such as an Exedata machine commercially available from Oracle(R) and configured the selected hardware and/or Software as desired for the second database system.” Compressed representation corresponds to the target database. This database can be configured so their characteristics will be known.)
Higginson does not explicitly teach training the second machine learning model comprises using compressed representations from the first machine learning model as inputs to the second machine learning model.
Elleithy, however, teaches training the second machine learning model comprises using compressed representations from the first machine learning model as inputs to the second machine learning model (Section III Para 1: “…Then the required attributes are extracted and then fed into the classifier. In this research, neural networks are used as the classifier.” Page 2 Last Para: “In this scenario, autoencoders are used for learning a set of data… In other words, it is the process of breaking down data, extracting the required content without losing its essence, and mirroring it in the minimal form.” Section III Para 3: “Autoencoders are artificial neural networks. These networks are used in this research for “unsupervised learning.”…While the training is done, the data supplied to the learner is not labeled.” Data extraction is done by autoencoder which involves data compression as shown in Figure 1 and Figure 2. Training is provided to autoencoder based on unsupervised learning and then output is fed to second ML model which is a neural network classifier.)
Same motivation to combine the teaching of Higginson and Elleithy as claim 1.

Regarding claim 6, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches further comprising: determining a plurality of recommended characteristics corresponding to different categories of cloud databases using the compressed (Para 0103: “…In the example of interface 1600, a recommendation may inform the customer that data compression may improve the performance of one or more target databases.” Para 0088: “For example, one of the indications may include a recommendation that the target database use compression, and that by doing so the combined source databases will physically fit on the target database.” Para 0102: “Interface 1500 allows user to quickly make a determination about a migration scenario without needing to delve into the specifics of each assessment category.” Para 0075: “In some embodiments, the portal described in relation to FIG.6 may be used to select or design a configuration for the second database system. An operator of the cloud based service and/or the portal may provide options for the second database system through the portal.” Different migration scenarios exist depending on the characteristics or configuration of different categories of target database (which could be cloud). By data compression or compressed representation a recommendation can be made with respect to configurations of the target database.)
and outputting the plurality of recommended characteristics (Para 0103: “FIG. 16 illustrates an interface 1600 for providing recommendations for a migration scenario, according to some embodiments… In the example of interface 1600, a recommendation may inform the customer that data compression may improve the performance of one or more target databases.” Recommendations are provided to the customer. In other words, output of the analysis goes to the customer).
Higginson does not explicitly teach a plurality of instances of the second machine learning model.
(Page 3 Para 3: “Another methodology used here is the k’s Nearest Neighbor (KNN) algorithm. With this algorithm, the neighboring classes of the node under test can be found. In our case this is used in classification. The result from this classification will be a class type.” Section III Para 1: “Then the required attributes are extracted and then fed into the classifier. In this research, neural networks are used as the classifier.” After extraction using autoencoder, the output goes to second ML model which is a neural network classifier.)
Same motivation to combine the teaching of Higginson and Elleithy as claim 1.

Regarding claim 7, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches wherein: the compressed representation is generated for a subset of the information (Para 0103: “In cases where the migration scenario provided indications of critical errors or warnings, recommendations may be provided in order to mitigate the critical errors and/or warnings. In the example of interface 1600, a recommendation may inform the customer that data compression may improve the performance of one or more target databases.” Compression recommendation is provided for those database or dataset where there is an indication of critical errors and/or warnings.)
and the method further comprises selecting the subset by identifying a defined number of percentile values for time series data that is included in the information (Para 0082: “In another example, the combined performance data may include a maximum amount of time during which the combined databases may be unavailable. This may be referred to as a recovery time objective… The combined performance data may utilize the minimum, maximum, average, and/or any other arithmetic combination of individual recovery time objectives from the source databases to formulate a combined recovery time objective.” Specific time series data which include 50th percentile and minimum and maximum values of combined performance are used.)

Regarding claim 8, Higginson and Elleithy teach the method of claim 1.
Higginson also teaches further comprising generating synthetic workloads to increase an amount of data available for training (Para 0062: “A special consolidation engine 420 may read information from various tables in the data store… Note that this allows the consolidation engine 422 have historical performance data always on hand. Therefore, when a customer creates a migration scenario, the migration scenario can be modeled using historical data rather than needing to collect future data in order to complete the analysis. For example, data retrieved from the “MGMTS” tables can be crunched via the consolidation engine 420, and the results may be stored in 422 ready to be shipped back to the provider data center 418.” Consolidation engine keeps the historical performance data available so it can be used in modeling or model training. Para 0058. The performance data includes production workload of databases.).

Regarding claim 9, Higginson teaches a system…comprising: one or more processors and memory comprising instructions that are executable by the one or more processors to perform operations comprising (Para 0022: “FIG. 2 illustrates a block diagram of an exemplary computer system in which embodiments of the present invention may be implemented.”)


Regarding claims 10-16, they are substantially similar to claims 2-8 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 17, Higginson teaches a computer-readable medium having computer-executable instructions stored thereon that, when executed, cause one or more processors to perform operations comprising (Para 0017: “In another embodiment, a computer-readable memory may be presented. The computer-readable memory may comprise a sequence of instructions which, when executed by one or more processors, causes the one or more processors to model a prospective database migration between database systems.”)
All other limitations are substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.
Regarding claims 18, 19, and 20, they are substantially similar to claims 2, 3, and 4 respectively and are rejected in the same manner and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/12/2021
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123